       Case 2:18-cv-01835-MHH Document 190 Filed 04/30/21 Page 1 of 4                       FILED
                                                                                   2021 Apr-30 PM 04:10
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAMES JOHNSON, JR., and                 )
ERICKA JOHNSON,                         )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )
                                        )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,               )
and MARK EUGENE                         )
MASSINGILL,                             )
                                        )
                                        )
      Defendants.                       )


DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR SEVENTEENTH
                   MOTION IN LIMINE


      COME NOW Defendants ABF Freight System, Inc. and Mark Eugene

Massingill, by and through the undersigned counsel, and submit the following reply

brief in support of their Seventeenth Motion in Limine. (Doc. 108).

      A.     Plaintiffs have filed a motion in limine requesting the exclusion of
             a general category of evidence.

      Plaintiffs’ argument against filing motions in limine pertaining to general

categories of evidence is inconsistent with at least one of their filings in this case.

Plaintiffs filed a motion in limine regarding “non-produced evidence” (Doc. 134),

the very type of motion in limine they now claim is improper under the Kirksey v.


{DOC# 00727993}                             1
       Case 2:18-cv-01835-MHH Document 190 Filed 04/30/21 Page 2 of 4




Schindler Elevator Corp. decision. If the Court accepts Plaintiffs’ position that a

motion in limine must challenge specific, identified evidence, then Plaintiffs’ motion

in limine regarding “non-produced evidence” (Doc. 134) is due to be denied as well.

      B.     Some of Plaintiff’s medical records contain inadmissible hearsay or
             hearsay within hearsay, but Defendants can address this on a
             document-by-document basis in exhibit-list objections.

      Plaintiffs’ argument that Defendants “ignore” potential exceptions and

exemptions to the rule against hearsay fails to recognize that the proponent of the

evidence has the burden of proof to overcome hearsay. Bourjaily v. United States,

483 U.S. 171, 176 (1987) (“[W]e hold that when preliminary facts relevant to Rule

801(d)(2)(E) are disputed, the offering party must prove them by a preponderance

of the evidence.”). Because Plaintiffs seek to admit the medical records into

evidence, they have the burden to show that an exception to the rule against hearsay

applies. Defendants have identified many documents within the thousands of pages

of medical records that would not fall within the identified exceptions, and

Defendants intend to raise these objections to Plaintiffs’ Exhibit List if the

Seventeenth Motion in Limine is denied.

      C.     The Court has not ruled upon whether the medical records and
             medical bills are admissible or inadmissible.

      In their Response Brief, Plaintiffs contend the Court held medical records and

bills to be authentic and admissible during a November 9, 2020 telephone status

conference. (Doc. 156, pp. 5-6). Defendants disagree with this characterization of
{DOC# 00727993}                           2
       Case 2:18-cv-01835-MHH Document 190 Filed 04/30/21 Page 3 of 4




the Court’s comments at that status conference. The Court deferred any ruling on the

admissibility of the medical records and bills because had not been submitted to the

Court for review at the time of the status conference. (See Doc. 72, p. 13).

                                       Respectfully submitted,

                                       /s/ Thomas L. Oliver, II
                                       Thomas L. Oliver, II (ASB-3153-R53T)
                                       Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                       Dennis O. Vann, Jr. (ASB-5854-I61U)
                                       Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00727993}                           3
       Case 2:18-cv-01835-MHH Document 190 Filed 04/30/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 30th day of April, 2021, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

Jason F. Giles
The King Firm
2912 Canal Street
New Orleans, LA 70119
Telephone: (504) 909-5464

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00727993}                         4
